TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 28, 2014



                                     NO. 03-13-00402-CR


                             Charles Eugene Herfurth, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment revoking community supervision entered by the trial court.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment revoking community supervision. Therefore, the

Court affirms the trial court’s judgment revoking community supervision. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.